IIOET, District Judge.
This is a motion to punish the bankrupts for contempt for neglect to file their schedules. A petition in involuntary bankruptcy was filed in this case on July 18, 1908. An order of adjudication was entered on August 27, 1908, and duly served upon the bankrupts’ attorney, but no schedules have yet been filed.
Section 7 of the bankrupt act (Act July 1, 1898, c. 541, 30 Stat. 548 [U. S. Comp. St. 1901, p. 3424]) requires, and every order of adjudication in- involuntary cases contains, a direction that the bankrupt file schedules within 10 days from the date of the order. Until the schedules are filed it is impossible to go on with the proceedings. Many bankrupts pay no attention to their duty to file their schedules, and motions to punish them for contempt for not filing schedules have become very frequent. Hereafter, as a general rule, whenever such motions are made, bankrupts will be fined a sufficient sum to compensate the attorneys for their trouble in making the motion, and, if such fines do not prove sufficient to put a stop to the delay in filing schedules, punishment by imprisonment for contempt will be imposed.
The present motion is granted; but, in view of special circumstances in this case, the bankrupts may purge themselves of their contempt by filing schedules within three days. If the schedules are not filed within that time, they will be fined $50, and stand committed until the fine is paid.